DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 02 December 2021.

Claims 23-42 are as previously presented and claim 1-22 were previously cancelled.  In summary, claims 23-42 are pending in the application.

The terminal disclaimer to overcome the rejection based on a nonstatutory double patenting ground over patent of U.S. Patent No. 10,509,619, received 02 December 2021 is accepted and entered into the record, thus, the non-statutory double patenting rejection of claims 23, 33 and 40 is hereby withdrawn.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment, terminal disclaimer and arguments received 02 December 2021, the Examiner has determined that the claims overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 23-42 are hereby withdrawn and there being no remaining issues, claims 23-42 and the application are now in condition for allowance.


With regard to claim 23 claiming a method of providing a quick-start or user guide, the method comprising: identifying, in a real time camera video feed, a product; determining an image skew of the product based on a pre-defined image of the product; rendering, with a processor, a 3D model of the product superimposed on the product in the real time camera video feed to provide an augmented reality view, wherein the 3D model is rendered based on the image skew; displaying content in the augmented reality view by overlaying the content on the product in the real time camera video feed, wherein the content is mapped to the product in the real time camera video feed based on the 3D model; and continuing display of the content in the augmented reality view for a particular period of time when the product is no longer present in the real time camera video feed are a unique combination of features and are non-obvious over the art of record.

Claims 33 and 40 are differing classes of invention which incorporate the methods of allowable claim 23, thus, they are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613